Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Matter of the Marriage of Sadhna M.            Appeal from the 233rd District Court of
Patel and Seth Parrish and In the Interest of         Tarrant County, Texas (Tr. Ct. No. 233-
A.K.P.P., a Child                                     659830-19). Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
No. 06-21-00046-CV                                    Carter* participating.     *Justice Carter,
                                                      Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. Therefore, we reverse the trial court’s conservatorship order and remand the matter
to the trial court for further proceedings, including consideration of what amount and kind of
access is appropriate under the circumstances of this case and what safeguards are necessary to
protect the child’s well-being. We affirm the remainder of the trial court’s judgment.
       We further order that the appellant and appellee shall each pay one-half of all costs
incurred by reason of this appeal.


                                                      RENDERED MARCH 10, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk